DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heaters and the coolers claimed throughout the claims and the separate arm for the coolers along with the separate arm for the heaters  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, it is unclear as to what is meant by, “a controller configured to configured to”, as claimed in line 8.
Claim 11 recites the limitation "dispensing of the medium" in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nabeya (2007/0135020) in view of Lu et al. (7,052,374).
In reference to claim 1, Nabeya teaches a chemical mechanical polishing apparatus comprising a rotatable platen, 1, to hold a polishing pad, 2, a rotatable carrier, 4, to hold a substrate, W, against a polishing surface of the polishing pad during a polishing process, a polishing liquid supply port, 10, to supply a polishing liquid to the polishing surface, (pp 0045), a thermal control system, 30, including a movable nozzle, 32, to spray a medium onto the polishing surface to adjust a temperature of a zone on the polishing surface, (pp 0046) and a controller, 50, configured to coordinate dispensing of the medium from the nozzle with motion of the nozzle across the polishing surface, (pp 0052).
In reference to claim 2, wherein the controller is configured to coordinate dispensing of the medium so as to reduce asymmetrical polishing of the substrate, (pp 0054).
In reference to claim 3, wherein the thermal control system comprises a heater and the medium is a heated gas, (pp 0049).
In reference to claim 4, wherein the thermal control system comprises a cooler and the medium is a cooled liquid, (pp 0049).
In reference to claim 10, wherein a gap between the nozzle and the polishing surface is adjustable, (pp 0049 by supply position adjusters).

Nabeya teaches all the limitations of the claims except for an actuator to move the nozzle radially relative to an axis of rotation of the platen, wherein the nozzle is suspended from an arm and the arm is supported by a rotatable base so as to pivot the arm over the polishing surface, wherein the nozzle is suspended from and linearly movable along an arm, and comprising an actuator to move the nozzle along the arm.
Lu et al. teaches an actuator, 202, to move a nozzle, 302, radially relative to an axis of rotation of the platen, wherein the nozzle is suspended from an arm, 100, and the arm is supported by a rotatable base, 202, so as to pivot the arm over the polishing surface, (col. 4, lines 1-17),  and wherein the nozzle is suspended from and linearly movable along an arm, and comprising an actuator to move the nozzle along the arm, (col. 3, line 57-col. 4, line 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Nabeya with the arm and actuator as claimed above and as taught by Lu et al., in order to enhance the range of the gas distribution capabilities, and since Nabeya depicts and explains its fluid ejection mechanism, 30, of the first embodiment, but is vague on the actual structure that is provided, and it is well known to provide a plurality of nozzles on an arm that can be swept across the polishing surface in order to dispense the desired planarizing fluid. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nabeya as modified by Lu et al. in further view of Motoshima et al. (9,579,768).
Nabeya as modified by Lu et al. teaches all the limitations of the claims except wherein the nozzle is suspended from an arm and the arm is extendable and retractable by an actuator.
Motoshima et al. teaches a arm, 21, that supports gas nozzles, 22, and the arm is extendable and retractable by an actuator, (col. 18, lines 52-56).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Nabeya as modified by Lu et al. with the arm being extendable and retractable by the actuator, as taught by Motoshima et al, in order to further enhance the range of motion of the arm and thus increase the range of gas distribution. 

Claim(s) 8,9,11-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nabeya as modified by Lu et al. in further view of CN 207171777.
In reference to claim 11, Nebeya teaches a chemical mechanical polishing apparatus comprising a platen, 1, to hold a polishing pad, 2, a rotatable carrier, 4, to hold a substrate, W, against a polishing surface of the polishing pad during a polishing process, (pp 0045), a thermal control system, 30, including one or more independently controllable heaters, 37, and/or coolers to independently control temperatures, (pp 0048), and a controller, 50, configured to configured to coordinate dispensing of the medium with motion of the substrate relative to the polishing pad so as to reduce asymmetrical polishing of the substrate, (pp 0052).
In reference to claim 18, wherein the thermal control system includes a movable nozzle, 32, to spray a medium onto the polishing surface, (pp 0049).
In reference to claim 19, wherein the thermal control system comprises a heater, 37, and the medium is a heated gas, (pp 0049).
In reference to claim 20, wherein the thermal control system comprises a cooler, 37. and the medium is a cooled liquid, (pp 0049). 

Nabeya as modified by Lu et al. teaches all the limitations of the claims except for the one or more independently controllable heaters and/or coolers to independently control temperatures of at least one zone of a plurality of zones on the polishing pad relative to another zone of the plurality of zones, wherein the controller is configured to cause actuator to move the nozzle and cause the nozzle to dispense the medium in coordination to generate a first and second zones that are different temperature and that are concentric rings about an axis of rotation of the platen and that are different temperature, wherein the controller is configured to cause the nozzle to dispense the medium to generate first and second regions that are different temperatures and that are arcuate segments along a ring that is concentric ring about an axis of rotation of the platen, wherein the thermal control system including a plurality of heaters arranged at different radial positions from an axis of rotation of the platen and wherein the thermal control system including a plurality of coolers arranged at different radial positions from an axis of rotation of the platen.
	CN 207171777 teaches controlling the temperature in different zones of a polishing pad by spraying a medium onto the polishing surface, and the zones being different temperatures, (fig. 7, the Examiner has provided the paragraph from the translation of the reference provided by Google Patents..  (The temperature in the particular surface section answered is adjusted.It is assumed that the surface segmentation in grinding pad 111 is six surfaces section Z1~Z6
In the case of, interal separation part 1300 may be provided with six
temperature adjustment section C1 corresponding with six surfaces section Z1~Z6
~C6, and for example, the surface temperature in Z3 surfaces section can be controlled
in C3 temperature adjustments section, in C4 equalizing sections
Between the surface temperature in Z4 surfaces section can be controlled.
As reference, the temperature regulation section 1200 be provided with the form of corresponding with multiple surface sections split it is multiple
Temperature adjustment section C1~C6, and the temperature regulation section 1200 can be partially provided in a part above grinding pad 111
Region.For example, the temperature regulation section 1200 can be generally configured as fan-shaped (sector) shape, and each temperature adjustment section
C1~C6 may be configured as arc (arc) form with mutually different radius.Structure as described above is entered above grinding pad 111
The capable chemical mechanical milling tech using carrier head, and while the
modifying process of the grinding pad 111 of utilization adjuster, with this
The executable surface temperature regulation technique by temperature regulation section 1200
simultaneously.)
 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Nabeya as modified by Lu et al. with multiple zones on the polishing surface having multiple tempeartures, in order to more precisely detect and control the gas supplying necessitated by the sensed temperature variations, and since Nabeya teaches temperature adjusters, 37, for individually adjusting the temperature of the gas to  be ejected through the ejection nozzles, 32, and position adjusters for individually changing attitudes of the ejection nozzles, 32, and that the temperature adjusters and the the supply position adjusters are operated by commands from the controller, 50, (pp 0049).  It would be further obvious to provide this control aspect in regards to controlling the movement of the polishing arm in order to obtain these same results.
	It would have been further obvious to provide the tool with wherein the thermal control system including a plurality of heaters arranged at different radial positions from an axis of rotation of the platen and wherein the thermal control system including a plurality of coolers arranged at different radial positions from an axis of rotation of the platen, since Lu et al. teaches the nozzles being arranged linerally along the arm, and thus the when the arm is positioned above the polishing pad, the heaters or coolers would be arranged at different radial positions from an axis of rotation of the platen, and this would further enhance the range of gas distribution. 

Allowable Subject Matter
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kennedy et al. (6,139,406), Brunelli (2003/0104769) and Chiou et al. (5,873,769) were cited to show other examples of CMP apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        July 16, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723